Case: 22-10843          Document: 00516593328               Page: 1      Date Filed: 12/30/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                      United States Court of Appeals
                                                                                               Fifth Circuit
                                         No. 22-10843
                                       Summary Calendar                                      FILED
                                                                                  December 30, 2022
                                                                                        Lyle W. Cayce
   United States of America,                                                                 Clerk

                                                                          Plaintiff—Appellee,

                                               versus

   Ryan Keith Fields,

                                                                     Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 5:01-CR-127-1


   Before Stewart, Dennis, and Willett, Circuit Judges.
   Per Curiam:*
          Ryan Keith Fields, federal prisoner # 27957-177, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the denial of his motion for
   reduction of sentence, filed pursuant to section 404 of the First Step Act of
   2018. The district court denied the motion on remand after this court




          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10843        Document: 00516593328           Page: 2    Date Filed: 12/30/2022




                                       No. 22-10843


   vacated the district court’s first order because the district court had
   erroneously found that Fields was ineligible for the reduction.
             Fields argues that the district court acted vindictively and violated his
   right to due process and the Universal Declaration of Human Rights when it
   failed to exercise its discretion to reduce his sentence. He contends that the
   district court should have first considered his guidelines range, which he
   erroneously contends would be reduced under the First Step Act, and
   conducted a thorough, renewed 18 U.S.C. § 3553(a) analysis before denying
   relief.
             The record as a whole indicates that the district court considered
   Fields’s motion and had a reasoned basis for its discretionary decision. See
   Concepcion v. United States, 142 S. Ct. 2389, 2404 (2022); United States v.
   Batiste, 980 F.3d 466, 478-79 (5th Cir. 2020); Chavez-Meza v. United States,
   138 S. Ct. 1959, 1966-67 (2018). Accordingly, Fields’s arguments lack
   arguable merit, and thus he fails to raise a nonfrivolous issue for appeal. See
   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
             Accordingly, we DISMISS the appeal as frivolous and DENY the
   motion to proceed IFP on appeal. See Baugh v. Taylor, 117 F.3d 197, 202 &
   n.24 (5th Cir. 1997); 5th Cir. R. 42.2.




                                             2